DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Claims 10-20: Cancelled.

Examiner’s Comment / Allowable Subject Matter
Claims 1-9 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the combination set forth in the independent claim, and specifically does not disclose a method for assembling framed display items as recited by applicant’s claimed invention.

One of ordinary skill in the art would not be reasonably motivated, and absent impermissible hindsight, to modify the prior art of record to teach or fairly suggest a method for assembling framed display items as recited by the affirmative method steps of applicant’s claimed invention.
For at least the foregoing reasons, the prior art of record neither anticipates nor renders obvious the combination set forth in the independent claims.

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097. The examiner can normally be reached Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lee A Holly/Primary Examiner, Art Unit 3726